Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 22-32 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are a process cartridge comprising: (i) a photosensitive drum; (ii) a developing roller configured and positioned to develop an electrostatic latent image formed on the photosensitive drum; (iii) a coupling member operatively connected to the developing roller, the coupling member including: (iii-i) a driving force receiving portion configured and positioned to receive a driving force for rotating the developing roller; and (iii-ii) a driving force transmitting portion configured and positioned to transmit the driving force from the driving force receiving portion toward the developing roller, wherein the driving force receiving portion is movable relative to the driving force transmitting portion in a direction crossing an axis of the driving force receiving portion; (iv) a retaining portion movable relative to the driving force transmitting portion between (a) a first position in which the retaining portion retains the driving force receiving portion such that the axis of the driving force 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Sasaki et al. (US 5,920,753) disclose a process cartridge comprising a developing roller and a portion that receives a force for driving the developing roller.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        April 5, 2021